Citation Nr: 0424805	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for service connection for anxiety disorder.

2.  Entitlement to an effective date earlier than April 3, 
1990, for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which awarded service connection and a 70 
percent rating for anxiety disorder effective September 24, 
1994, and from a January 1999 RO decision that awarded a TDIU 
rating effective May 6, 1998.  The veteran disagreed with the 
effective dates of both awards.  In June 1999, the RO awarded 
an effective date of September 24, 1994, for the TDIU rating.  
In May 2000, the RO awarded an effective date of April 3, 
1990, for service connection for anxiety disorder.  In July 
2002, the RO also awarded an effective date of April 3, 1990, 
for the TDIU rating.  The veteran continues to seek an 
earlier effective date for both issues.

In September 1994, the RO also denied service connection for 
migraines, skin rash, eye irritation, gastrointestinal 
condition, fatigue, nausea, loss of appetite, and 
hypertension; the RO also denied a claim for an increased 
rating for a right wrist disability.  In February 1996, the 
RO issued a statement of the case.  However, in a substantive 
appeal received in March 1996, the veteran limited his 
disagreement to the claim for service connection for a 
psychiatric condition.  Thus, the other claims involved in 
the September 1994 RO rating decision are not on appeal.  

The veteran has also raised a claim of clear and unmistakable 
error (CUE) in prior RO rating decisions (specifically, 
rating decisions by the San Juan RO in November 1970 and 
February 1972), as a means of achieving earlier effective 
dates for service connection for anxiety disorder and for a 
TDIU rating.  While that claim seeks the same relief that is 
the subject of the present appeal, it involves separate legal 
questions and standards that have not yet been addressed by 
the RO.  Because of the differing legal standards, the CUE 
claim is not inextricably intertwined with the issues now on 
appeal.  Therefore, the present issues on appeal can proceed 
while the CUE claim is referred to the RO for consideration 
in the first instance. 


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claims has been obtained.

2.  On April 3, 1990, the veteran filed an application 
seeking to reopen a claim for service connection for a 
psychiatric condition, and in May 1998, the veteran submitted 
an application form seeking a TDIU rating based on service-
connected disabilities.  

3.  The RO awarded service connection for anxiety disorder 
and a TDIU rating based on the date of receipt of the claim 
on April 3, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 3, 
1990, for service connection for anxiety disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

2.  The criteria for an effective date earlier than April 3, 
1990, for a TDIU rating have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from May 1968 to February 1970.

In June 1970, the veteran filed a claim for service 
connection for headaches and nervousness.  The RO denied 
service connection for a nervous condition and headaches in 
November 1970.  The veteran filed new argument and evidence 
in November 1971.  In February 1972, the RO again denied 
service connection for headaches and a nervous condition.  
The veteran filed notices of disagreement (NOD) in April and 
September 1972.  The RO then issued a statement of the case 
in July 1973.  

In July 1973, the veteran sent a letter to the President of 
the United States.  In the letter, he described suffering a 
head wound in service.  He also described receiving VA 
treatment in 1970 after discharge from service, having his 
case referred to VA's vocational rehabilitation division, and 
then being hospitalized at a non-VA facility in 1972 for a 
nervous condition.  The veteran stated: "I have written in 
order to obtain my records as veteran to appeal my case and 
never appears.  My case is treated now by Rehabilitation.  I 
want a revition of my case."  He also indicated that he was 
not working because of his incapacity.  The letter was routed 
to and received by the RO in August 1973.  

In April 1974, the RO awarded the veteran a permanent and 
total disability rating for non-service-connected VA pension 
purposes, effective August 1, 1973.  

In May 1974 and February 1975, the veteran wrote to the RO 
that he was seeking service-connected disability benefits, 
instead of non-service-connected pension benefits.  In 
correspondence received by the San Juan RO in May 1975, the 
veteran requested a "review of my case," indicating that he 
was still receiving psychiatric treatment for his nervous 
condition connected with military service.  In June 1975, the 
RO wrote to the veteran that his nervous condition had 
already been found to be non-service-connected and that he 
needed to submit new and material evidence in order to reopen 
the claim.  The veteran did not directly reply to this 
letter.

Subsequent correspondence from the veteran in 1976 and 1977 
pertains to a request for an apportionment of his pension 
benefits and continuation of his VA non-service-connected 
pension benefits.  

On April 3, 1990, the veteran filed a claim for service-
connected benefits based on Agent Orange exposure.  The RO 
denied the claim in a September 1994 rating decision, with 
notice issued to the veteran in November 1994.  In July 1995, 
the veteran filed an NOD, and the RO issued an SOC in 
February 1996.  

Additional development and adjudication and adjudication 
ensued, including several rating decisions.  Finally, in a 
March 1998 rating decision, the RO awarded service connection 
and a 70 percent rating for anxiety disorder (claimed as 
post-traumatic stress disorder (PTSD)), effective September 
24, 1994.  

On May 6, 1998, the veteran filed a claim for a TDIU rating.  
In a January 1999 rating decision, the RO awarded a TDIU 
rating, effective May 6, 1998.

According to documents received from the Social Security 
Administration (SSA) in August 1998, the veteran had been 
found entitled to SSA disability benefits since September 
1971, due to paranoid type schizophrenic reaction.  

In a September 1999 rating decision, the RO awarded an 
earlier effective date of September 24, 1994, for a TDIU 
rating.  The RO noted that service connection for anxiety 
disorder had been in effect since that date.

In May 2000, the RO granted an earlier effective date of 
April 3, 1990, for the award of service connection for 
anxiety disorder with depression (claimed as post-traumatic 
stress disorder). The RO noted that the veteran's claim had 
been pending since that date.  

In a July 2002 rating decision, the RO awarded an effective 
date of April 3, 1990, for the TDIU rating, again based on 
the date of receipt of the claim in April 1990.

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002)) 
(VCAA) was signed into law.  This enhanced the notification 
and assistance duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision relating to an 
earlier effective date for a TDIU rating was made in June 
1999, and the initial unfavorable decision relating to an 
earlier effective date for service connection for an anxiety 
disorder was made in May 2000, that is, before the date of 
the VCAA's enactment on November 9, 2000.  However, even 
under Pelegrini, the notices regarding the veteran's claims 
for earlier effective dates for both issues informed the 
veteran of the bases for the rating decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
claimant was harmless because of the extensive, thorough, and 
informative notices provided to the veteran throughout the 
adjudication of his claims.  Moreover, as the Court mentioned 
in Pelegrini, there is no error in the RO's not providing 
notice of the VCAA's requirements prior to the initial 
adjudication decision where such notice was not mandated at 
the time of the initial adjudication decision.  Id., 18 Vet. 
App. at 120.  

In any event, any lack of such notice prior to the RO's 
initial decision in this case has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  The RO 
sent the veteran SOCs relating to the earlier effective date 
issues in August 2000 and July 2003.  The RO also sent 
additional correspondence at various times, including in 
December 2003.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
Thus, the VA has satisfied its "duty to notify" the 
veteran.

Thus, through discussions in correspondence, the rating 
decisions, and the SOCs, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board will now address the merits of the veteran's 
claims.  He essentially argues that he is entitled to an 
effective date of February 5, 1970, because of the in-service 
onset of his service-connected psychiatric disability and his 
pursuit of service connection for a psychiatric condition 
since then.  He contends that the effective date of the TDIU 
rating is predicated on the psychiatric condition and should 
thus be treated similarly.

Very specific legal and regulatory provisions govern the 
veteran's claims.    

The effective date of service connection, based on a reopened 
claim supported by new and material evidence, will be the 
date of VA receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 
Vet. App. 244 (2002).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

The RO initially denied the veteran's claim for service 
connection for a nervous condition in November 1970 and 
February 1972; the RO also issued an SOC to the veteran in 
July 1973.  Thereafter, the veteran did not file any document 
directly with the VA within the proper appeals time period.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

The July 1973 SOC included the proper instructions for 
perfecting the appeal, but the veteran instead sent a letter 
to the President several weeks after issuance of the July 
1973 SOC.   The veteran's letter discussed various matters, 
including a head wound in service, post-service nervous 
condition treatment, handling of his VA-related matters by 
the vocational rehabilitation division of the VA, and a 
presumably unsatisfied request for certain records.  In the 
letter, the veteran also sought "a revition of my case," 
and he described his financial plight that had resulted from 
his inability to work due to his incapacity.  

The Board concludes that the veteran's July 1973 letter to 
the President was not a substantive appeal.  First, the 
letter was vague in identifying what benefits were actually 
being sought; it described a head injury, post-service 
psychiatric treatment, vocational rehabilitation, and 
incapacity.  Second, the timing of the letter and the 
addressee indicate that the veteran actually chose to pursue 
an alternative course of action, instead of perfecting the 
appeal with the VA.  The letter immediately followed the 
issuance of the SOC, but it was sent to the President of the 
United States rather than to the VA, as the instructions for 
perfecting the appeal described in the SOC itself had 
directed.  Third, the veteran expressly stated that he had 
not received records so as to appeal his case; this wording 
indicates that he was aware of the separate nature of the 
appeal with the VA.  Fourth, the veteran sought "a revition 
of his case," which apparently means he was seeking a 
revision of his case.  This wording, in conjunction with the 
other factors described above, indicates that the veteran was 
seeking some authority other than the VA to somehow look at 
the case from outside of the VA system and to provide him 
with benefits to assist him with his economic plight.  The VA 
is mandated to construe a claimant's written submissions in 
the light most favorable to the veteran, under principles of 
"liberal construction" and "interpretive doubt."  See 
Myers v. Principi, 16 Vet. App. 228, 235 (2002).  However, 
even construing the veteran's July 1973 letter in the most 
favorable light, the Board finds that it reflected his desire 
to seek an alternative means of obtaining benefits, not an 
intent to pursue the appeal within the VA.

The relevant case law does not require a different conclusion 
on this specific matter.  In Hanson v. Brown, 9 Vet. App. 29 
(1996), a claimant sent a letter to the President of the 
United States, and the letter was then routed to the VA and 
ultimately to an RO.  In that case, the date of receipt of 
the letter by the RO served as the effective date of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) remanded the case to determine if earlier 
receipt of that letter by other divisions of the VA had any 
effect on the effective date of service connection.  Hanson 
thus involved a letter that placed the VA on notice of a 
claimant's intent to seek benefits and thus served as a 
claim.  In the instant appeal, however, as discussed above, 
the veteran's July 1973 letter and its context, wording, and 
timing conveyed a desire for alternative redress from the 
President of the United States.

In Gonzalez-Morales v Principi, 16 Vet. App. 556, 557 (2003), 
the Court held that a veteran's substantive appeal had been 
filed in a timely fashion.  In this case, the veteran had 
withdrawn his original appeal and later asked the RO if he 
could proceed.  The RO processed the claim as though the 
appeal had never been withdrawn and told the veteran that no 
other action was necessary.  On appeal, the Board found that 
the veteran had not filed a timely substantive appeal and 
dismissed the matter.  The Court reversed the Board's 
decision and reasoned that the VA had not "closed" the 
appeal and that it had treated the appeal as having been 
perfected in a timely fashion.  In this case, the VA has 
never treated the veteran's July 1973 letter to the President 
as a timely substantive appeal.  

Under all of these circumstances, the Board concludes that 
that veteran's July 1973 letter was an attempt to have an 
authority other than the VA provide him with monetary 
assistance due to his situation, not an effort to perfect his 
appeal with the VA.  The July 1973 letter was not a 
substantive appeal with regard to earlier RO decisions.  
Thus, the RO's denials of service connection for a nervous 
condition in 1970 and 1972 became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Once finally denied, a claim can be 
reopened only with the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002).

In 1974 and 1975, the veteran corresponded with the RO, 
indicating that he was seeking service-connected VA benefits 
instead of the non-service-connected benefits that he had 
been awarded in April 1974.  The RO informed the veteran of 
the need for new and material evidence in a June 1975 letter, 
but the veteran did not reply directly to this letter.  The 
Board notes that the veteran's July 1973 letter to the 
President could reasonably be construed as having been part 
of the "stream" of correspondence from the veteran of which 
the VA had notice and to which the RO responded with the June 
1975 letter asking for new and material evidence.  Cf. 
Hanson, 9 Vet. App. at 31 (letter from claimant to the 
President and then routed to VA was treated by RO as attempt 
to reopen one claim on one issue and as an original claim on 
another issue).  The RO provided all requisite notices to the 
veteran and the veteran did not appeal this matter in a 
timely fashion.  Thus, there is no pending claim of service 
connection for anxiety disorder or for a TDIU rating dating 
back to this series of correspondence.  

Eventually, the veteran again sought to reopen the claim for 
service connection in a claim filed with the RO on April 3, 
1990.  The RO ultimately assigned effective dates for service 
connection for anxiety disorder and for the TDIU rating based 
on the date of receipt of this claim on April 3, 1990.  

With regard to both the reopened claim for service connection 
for anxiety disorder and the claim for a TDIU rating, the RO 
has assigned an effective date of April 3, 1990.  This 
effective date is the date of receipt of the veteran's 
application to reopen the claim for service connection for a 
nervous condition.  Thus, the date of receipt of this 
document is the earliest possible effective date for both 
service connection for anxiety disorder under 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); and for the TDIU rating 
under 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

The Board notes that the veteran first filed a claim for a 
TDIU rating in 1998.  However, the RO liberally construed the 
legal provisions and assigned an effective date of April 3, 
1990, for the TDIU rating, which the Board will not disturb.

As noted in the introduction above, the RO has not yet 
considered the claim of CUE in November 1970 and February 
1972 rating decisions that denied service connection for 
anxiety disorder.  Those arguments have been referred to the 
RO for initial adjudication and do not affect the disposition 
of the present appeal.

The preponderance of the evidence is against the claims for 
effective dates earlier than April 3, 1990, for service 
connection for anxiety disorder and a TDIU rating.  Thus the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than April 3, 1990, for service 
connection for anxiety disorder is denied.

An effective date earlier than April 3, 1990, for a TDIU 
rating is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



